Citation Nr: 1453200	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PSTD) and mood disorder, not otherwise specified (NOS).

2.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder prior to January 16, 2007.

3.  Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disorder prior to September 10, 2007.

4.  Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disorder from December 1, 2007 to February 13, 2013.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The September 2011 rating decision granted service connection for an acquired psychiatric disorder, to include PTSD and mood disorder NOS; assigned a 50 percent evaluation effective September 29, 2006; assigned a 70 percent evaluation effective January 16, 2007; assigned a temporary 100 percent evaluation for over 21 days of hospitalization effective September 10, 2007; and assigned a 70 percent evaluation effective December 1, 2007.  In an October 2011 notice of disagreement (NOD), the Veteran appealed for a higher evaluation for an acquired psychiatric disorder and raised a claim for entitlement to a TDIU.  The temporary 100 percent evaluation effective September 10, 2007 is not on appeal.  

During the pendency of the appeal, the RO issued a March 2013 rating decision granting an increased evaluation of 100 percent for an acquired psychiatric disorder effective February 13, 2013.  In a June 2013 NOD, the Veteran continued his appeal for higher evaluations for an acquired psychiatric disorder and a TDIU prior to February 13, 2013.  The issues have been characterized as such on the title page.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) electronic paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  In March 1981, the RO denied the Veteran's claim for service connection for a psychiatric disability.  The Veteran did not appeal this decision or submit new and material evidence within one year of notification of the decision and it thus became final.  

2.  On September 29, 2006, the RO received a claim for service connection for PTSD, depression and anxiety.  

3.  In an October 2009 remand, the Board noted that the Veteran's September 2006 claim for service connection for PTSD, depression and anxiety was a new claim, rather than a petition to reopen.  

4.  Since the date of the Veteran's claim, September 29, 2006, her acquired psychiatric disorder has caused total occupational and social impairment. 

5.  The Veteran's request for TDIU is based solely on her one service-connected disability which is rated at 100 percent.  


CONCLUSIONS OF LAW

1.  The March 1981 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria have not been met for an effective date earlier than September 29, 2006 for the grant of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

3.  Since September 29, 2006, the criteria for a total 100 percent evaluation for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The TDIU request is dismissed as moot. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the earlier effective date claim, such claim is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess, supra.  

With regard to the higher evaluation claim, the September 2011 letter informed the Veteran of the evidence of the evidence required to substantiate an increased evaluation claim, including a claim for TDIU, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) records and lay statements are in the file.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claim.  

The Veteran was afforded VA examinations for her acquired psychiatric disorder in December 2009, October 2011, and February 2013.  The Veteran was also provided a July 2012 addendum VA opinion.  The VA examinations and addendum opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II.  Earlier Effective Date Claim

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2014).  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2014).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c). 

Where the law and not the facts are determinative of a denial in a claim for VA benefits, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In March 1981, the RO originally denied the Veteran's claim for service connection for a psychiatric disability.  The Veteran did not submit a NOD and no new and material evidence was submitted within one year of the March 1981 rating decision, so that decision became final.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

On September 29, 2006, the Veteran submitted a claim for service connection for PTSD, depression and anxiety.  The Board, in an October 2009 remand, did not treat the Veteran's September 2006 claim as a petition to reopen a claim for service connection.  Instead, the Board distinguished the Veteran's January 1981 claim for service connection for a psychiatric disability from the September 2006 claim for service connection for PTSD, depression and anxiety.  The Board found that, as the RO, in March 1981, denied the service connection claim because the Veteran had a diagnosis of a personality disorder and did not note any current acquired psychiatric disability, the Veteran's September 2006 claim for service connection would be treated as a new claim under Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  Under Boggs, a claim based on a diagnosis different from that considered in prior decisions is a new claim.  Id.  Thus, it appears that the September 2006 service connection claim is a new claim, rather than a petition to reopen a previously denied claim.  

In September 2011, the RO, in compliance with a June 2011 Board decision, granted the Veteran's recharacterized claim for service connection for an acquired psychiatric disorder, to include PTSD and mood disorder NOS, and assigned an effective date as of September 29, 2006.  There was no informal or informal communication received prior to September 29, 2006 for the claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, whether the Board finds that the September 29, 2006 service connection claim was a new claim or a petition to reopen, the date of receipt (September 29, 2006) is the earliest possible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); (where a claim is received over a year after separation from service, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later).

As the effective date of the grant of service connection for the Veteran's acquired psychiatric disorder is the earliest possible, the claim for an earlier effective date must therefore be denied.


III.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, a September 2011 rating decision granted service connection for an acquired psychiatric disorder, to include PTSD and mood disorder NOS, and assigned a 50 percent evaluation effective September 29, 2006; assigned a 70 percent rating effective January 16, 2007; and assigned a 70 percent evaluation effective December 1, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As background, the Veteran was raped in September 1980 while serving in the U.S. Air Force.  Since then, she has experienced psychiatric symptoms as a result of the military sexual trauma (MST).  She has a current diagnoses for PTSD and mood disorder NOS.  

Beacon Hill Clinic private treatment records from January 2007 to April 2007 document the Veteran's occupational problems due to her psychiatric symptoms.  The Veteran reported that she went back to work in October 2006 as a manager at a Dunkin' Donuts franchise.  The Veteran said she was anxious, sad, crying, forgetful, repeated activities (e.g., cleaning her house, organizing, and doing paperwork and laundry), had difficulty sleeping and experienced significant weight loss (since November she reportedly went from a size six to a size zero).  The Veteran believed that the newly promoted supervisor was trying to have her fired.  The Veteran's private treating psychiatrist found that the Veteran was having a severe adjustment disorder to work-related stress and assigned a GAF score of 60.  The Veteran obtained a note for a two-week medical leave of absence when she reported that she could not return to work due to stress.  A January 2007 private treatment record reflects that the Veteran was terminated from her job at Dunkin' Donuts.  She said her friends offered her a job in sales, but she did not feel ready to return to work.  She continued to report problems sleeping, being sad and crying.  She also said at times she felt like screaming.  An April 2007 private treatment documents the Veteran's complaints of panic attacks.  

VA treatment records from April 2007 to August 2007 document that the Veteran was currently experiencing nightmares four to five times a week, intrusive recollections, flashbacks, sensitivity to reminders of the trauma, diminished concentration, excessive anger, hypervigilance, insomnia, avoidance of trauma related stimuli, prominent anxiety, and some isolative behaviors.  The Veteran also reported sleeping only up to four hours at night even with medication, had a depressed mood with profound fatigue and decreased concentration and experienced periods of anger and outrage about her MST.  The Veteran had panic attacks occurring several times a week.  She described them as producing shortness of breath, palpations, dizziness, and sense of disorientation.  The Veteran said she had suicidal thoughts but no intent or plan.  She was withdrawn from all activities.  See April 2007 and May 2007 VA treatment records.  A June 2007 VA treatment record reflects that the Veteran was working part-time as a nail technician, but she had difficulty establishing clients.  The VA treating psychiatrist found that the Veteran had totally decompensated in the past number of months.  The Veteran reported feeling depressed and lethargic.  She lied in bed most of the time and expressed no desire to keep up with her hygiene.  See July 2007 and August 2007 VA treatment records.  During this period, VA treatment records reflect GAF scores of 52 (April 2007) and 50 (August 2007).  

From September 2007 to November 2007, the Veteran was admitted to the Center for Sexual Trauma Services (CSTS) residential treatment program.  A September 2007 VA treatment record reflects that the Veteran reported that a typical day involved her staying home alone and watching television.  She left the house twice a week to attend church and go to the store early enough to avoid crowds.  She continued to report frequent nightmares, panic attacks, depressed mood with fatigue and decreased concentration, suicidal ideation, excessive anger and sensitivity to reminders of the trauma which was triggered by loud noises, dark or crowded places and people staring at her.   

A January 2008 VA treatment record reflects that the Veteran underwent a comprehensive mental health assessment following the completion of the CSTS treatment program.  The Veteran reported experiencing symptoms of daily intrusive thoughts, distressing dreams three times a week, weekly flashbacks, avoidance behavior, sleeping two hours at night and napping two to three hours during the day, panic attacks every couple of days, hypervigilance (she carried mace and always knew the exits) and exaggerated startle response.  She also reported psychosocial distress to triggers (e.g., sexual innuendo requests by men, seeing women verbally abused, crowds, verbal confrontation), which caused significant anxiety; she was compelled to leave the situation to cope.  The Veteran had a depressed mood, diminished pleasure or interest, weight loss, fatigue, insomnia, feelings of worthlessness, diminished concentration and suicidal thoughts.  She said that prior to Christmas, she felt like she was a burden and wanted to die.  

The Veteran was not currently in a relationship, but had been divorced four times.  She had a son from the first marriage, which lasted the longest at five years.  Her major social support came from church, her one friend and some members of her family.  She currently lived in an apartment by herself.  After discharge, the Veteran had completed one year of junior college and obtained licenses in real estate and cosmetology.  Her longest period of full-time employment was for one year.  She recently worked in sales for a hood and vent cleaning company from January 2007 to April 2007.  She had been unable to maintain long-term employment because she had flashbacks and felt insecure and uncomfortable in the work environment.  The VA treating psychiatrist diagnosed the Veteran with PTSD, bipolar disorder, and panic disorder with agoraphobia and assigned a GAF score of 45.  

A July 2008 VA treatment record reflects that the Veteran said she rarely left her house and sometimes never got out of bed.  She had financial problems, insomnia, a lack of motivation and intrusive memories.  She reported suicidal thoughts of slitting her wrist, but maintained no suicidal intent.  The VA treating psychologist noted that the Veteran had a major depressive episode related to increased symptoms of PTSD and financial crisis and assigned a GAF score of 40.  

An August 2008 VA treatment record documents the Veteran's reports of "terrible concentration" which affects her daily functioning.  She said she was currently living with a friend, remained unemployed, had no family support despite their proximity, and continued to experience symptoms of flashbacks, nightmares and avoidance behaviors.  She described her mood as stable due to medication and psychiatric treatment.  The Veteran's VA treating psychologist stated that the Veteran had a strong will to live but struggled on a daily basis with suicidal thoughts.  The Veteran was assigned a GAF score of 45.  

VA treatment records from January 2009 to November 2009 reflect that the Veteran reported symptoms of difficulty sleeping, depression, anxiousness and sad mood, feeling overwhelmed and problems with focusing and memory.  She also had periods of improving mood and sleep with effective medication.  See March 2009, April 2009, August 2009, September 2009, October 2009 and November 2009.  GAF scores during this period were 55 (January 2009), 50 (February 2009), 55 (March 2009), 53 (April 2009), 49 (June 2009), 48 (July 2009), 50 (August 2009), 52 (September 2009) and 55 (October 2009).

At a December 2009 VA examination, the Veteran reported currently experiencing nightmares and intrusive memories two times a week, which caused her to wake up screaming; emotional distress to cues of her MST (e.g., seeing someone in uniform and hearing a helicopter), which caused her to feel sad and angry with tension in her body; avoiding crowds; feeling detached and emotionally distant; inability to have pleasant or loving feelings; sleep disturbance; irritability; angry outbursts; hypervigilance; and difficulty concentrating.  She also reported having a depressed mood, decreased appetite, hypersomnia, loss of energy, feelings of worthlessness, and suicidal thoughts (e.g., taking sleeping pills) with no current intent.  She continued to experience panic attacks characterized by heart pounding, shortness of breath, and feelings of unreality and fears of dying.  The Veteran reported having relationship problems with men.  She was currently dating someone for less than a year, who was not supportive.  She described the relationship as unhealthy.  She had no friends, but maintained a good relationship with her 25 year-old son and one cousin.  Her cousin helped her with grocery shopping and housework as she reported having problems with performing activities of daily living.  She said she had to force herself to bathe regularly.  She was not working, was not seeking employment and relied on her social security disability income to manage her finances.  The Veteran had begun attending classes as part of a rehabilitation program, but she had recently missed several classes because of a lack of motivation to get out of bed.  

Upon objective evaluation, the December 2009 VA examiner found that the Veteran was casually dressed, had adequate hygiene, normal motor skills, normal, but low speech, flat affect, depressed mood, fair eye contact, was moderately cooperative during the interview, oriented to person, place, and time and had difficulty performing some memory tests (e.g., serial 7s and recalling names of presidents beyond prior two).  The Veteran was diagnosed with PTSD and mood disorder NOS and assigned a GAF score of 50.  The VA examiner found that her GAF score reflected a severe degree of impairment in occupational, social and interpersonal functioning.  

VA treatment records from January 2010 to December 2010 document that the Veteran had periods of improvement in her symptoms as well as continued mental health struggles.  A January 2010 VA treatment record reflects that the Veteran was able to attend school and to perform well.  She also reported a more stable mood and improved functioning.  A February 2010 VA treatment record documents that the Veteran had sought treatment at a private hospital after she had used cocaine and experienced emotional distress following a break-up with her boyfriend.  She was presently stable and reported that she planned to attend school the next day.  A week later the Veteran reported feeling "happy," focused on school and sleeping eight hours.  She was also volunteering and considered adopting a puppy.  The VA treating psychiatrist noted that the Veteran was more stable as compared to when she was hospitalized and assigned a GAF score of 53.  A March 2010 VA treatment reflects that the Veteran complained of "night terrors," felt physically exhausted all of the time, had a lack of motivation and enjoyment in activities and described her mood as "frustrated."  The VA treating psychiatrist assigned a GAF score of 48.  In July 2010, October 2010 and December 2010, VA treatment records document that the Veteran had a stable mood, good response to medications and slept eight hours a night.  She had a future-oriented outlook, volunteered and kept busy.  She reported being able to manage her PTSD symptoms.  No reported problems with concentration, attention or focus.  

Vet Center treatment records from January 2011 to July 2011 reflect that the Veteran had been completed her college courses, went back to work part-time at Dunkin' Donuts, volunteered, and taught religion class at church.  Her symptoms remained manageable and she reported mild mood fluctuations.  In May 2011, the Veteran reported experiencing a panic attack at work causing her to quit; she had been employed for a short period of time.  In June 2011, she reported having increased anxiety and nightmares.  She said she was spending more time at home, decreased her volunteer activities and only left the house to attend her treatment appointments.  See July 2011 Vet Center treatment record.  

At an October 2011 VA examination, the Veteran reported symptoms of nightmares (four times a week), daily intrusive thoughts, flashbacks, exhibited avoidance behavior (distracted herself by watching television), was detached from others, had difficulty sleeping (woke up every few hours and had trouble falling back asleep) and had panic symptoms.  She frequently did not shower.  The Veteran described her usual day as waking up at 9:30 in the morning, watching television, eating light meals that she did not have to prepare and going to bed at 8:30 at night.  She also saw her boyfriend, of eight months, three times a week, but they did not "do much."  She said her relationships did not usually last more than one year.  She had little contact with her family and had one friend in her apartment complex.  Her 27 year-old son was in the Navy and she spoke to him once a month.  She no longer went to church.  She had a dog that she loved.  The Veteran was still unemployed and explained that she left her last job after one and half weeks because it was too stressful.  She kept forgetting coffee orders and having panic attack symptoms. 

Upon objective evaluation, the October 2011 VA examiner found that the Veteran was casually dressed, appeared anxious and had a flat affect.  The VA examiner found that all of her psychiatric symptoms impair her occupational and social functioning.  After reviewing her treatment records, the VA examiner opined that the Veteran's PTSD symptoms are still serious enough to warrant a GAF score of 50, but her overall level of functioning did not seem to have decreased since her last VA examination.  The VA examiner also found that the Veteran was not permanently unemployable at this time.  

A July 2012 VA treatment record reflects that the Veteran reported that she underwent an inpatient detoxification at a private hospital in February 2012.  She had a positive VA toxicology screen for illicit drugs, including cocaine, marijuana, opiates and Benzodiazepines, in March 2012.  She reported her mood was okay and expressed some mild depressed feelings at times.  In an October 2012 VA treatment record, she denied any illicit substance use.   She reported having depression and anxiety.  She said "I am not up to much."  The VA treating psychiatrist noted that she appeared disheveled and wore ill-fitting sweats.  She had a GAF score of 49.  

In a January 2013 statement, the Veteran's Vet Center counselor explained that the Veteran's PTSD and associated depression had severely impaired her social and occupational functioning.  She had a high level of anxiety which made it difficult to tolerate social and work stressors.  Her work performance was also impacted by her anxiety attacks, irritability, and problems concentrating.  She stayed at home and avoided people in order to cope.  The Vet Center counselor found these symptoms caused the Veteran to have an unstable work history despite multiple attempts.  The Vet Center opined that the Veteran's PTSD kept her from obtaining and sustaining substantially gainful employment.  

A March 2013 report reflects the results of a private individual vocational assessment, which was conducted by a certified disability management specialist and qualified rehabilitation counselor.  The private vocational counselor provided an opinion on the Veteran's employability after interviewing the Veteran and reviewing the Veteran's claim file.  The private vocational counselor found that the Veteran had a subpar work history and earnings since her discharge from the military.  The Veteran had minimal entry level training in real estate and cosmetology and her temporary licenses had expired.  She had earned only six to seven thousand dollars a year based on an inability to maintain steady employment because of her PTSD symptoms.  She never held a job for more than one year.  During her period of sustained unemployment, she earned no income and relied on family and friends for assistance.  The private vocational counselor noted that in the Veteran's previous work as a food service manager in 2007 and a cashier in 2011, she quit due to stress, problems concentrating and having a panic attack.  The private vocational counselor opined that the Veteran's PTSD symptoms prevented her from achieving a consistent, gainful wage and rendered her totally unemployable for most of the years following her service discharge.  

Based on all of the evidence of record and giving the benefit of the doubt in favor of the Veteran, the Board finds that a higher 100 percent evaluation more nearly approximates the Veteran's PTSD disability picture throughout the entire appeal period.  

As discussed above, the Veteran's PTSD is more appropriately characterized by total occupational and social impairment.  Throughout the entire appeal period, she has consistently experienced symptoms of nightmares, difficulty falling and staying asleep, lack of motivation, diminished interest in activities, including activities of daily living, emotional detachment, loss of energy, depression, anxiety and panic attacks.  To cope with her symptoms, she remained socially isolated.  The Veteran had periods of improvement in her symptoms where she was able to attend school, volunteer and work; however, as evidenced by the fluctuations in her GAF score, which ranged from its lowest at 40 to its highest at 60, she was not able to maintain a consistent level of functioning.  Notably, the December 2009 VA examiner found the Veteran's symptomatology reflected a severe degree of impairment in occupational, social and interpersonal functioning and the October 2011 VA examiner found that her overall functioning had remained unchanged.  Although the record reflects conflicting opinions as to whether the Veteran was employable due to her psychiatric symptoms, the Board finds that the March 2013 private vocational counselor's opinion to be the most probative as the opinion was based on a complete assessment of the Veteran's education, employment and psychiatric history.  

Thus, the Board concludes that affording the Veteran the benefit of the doubt, on balance, the record reflects that the Veteran's service-connected acquired psychiatric disorder, to include PTSD and mood disorder NOS, is 100 percent disabling for the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  TDIU

With respect to the Veteran's request for a TDIU, the Board notes that the Veteran now has a 100 percent evaluation for his acquired psychiatric disorder.  A TDIU rating contemplates that the schedular rating is less than total. 38 C.F.R. § 4.16(a).  Because the Board has determined that the Veteran's acquired psychiatric disorder warrants a 100 percent evaluation, effective September 29, 2006, and because the Veteran's request for a TDIU was filed during the claim period (in October 2011), the request for a TDIU is rendered moot.

The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Unlike the situation in Bradley, however, the Veteran in this case is only receiving compensation for one disability, which is the acquired psychiatric disorder for which a 100 percent schedular rating has been assigned.  Therefore, Bradley is distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot.


ORDER

Entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for an acquired psychiatric disorder is denied.  

Entitlement to a 100 percent evaluation for an acquired psychiatric disorder from September 29, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The appeal for entitlement to a TDIU is dismissed.  




____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


